Title: From Benjamin Franklin to William Temple Franklin, 25 August 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					My dear Child,
					Passy, Augt. 25. 1784 Wednesday.—
				
				Nothing very material has happen’d since you left us. The D. [Duke] of Dorset call’d yesterday, and enquir’d if I had heard

from you, supposing you had been gone a Week. Mr Adams & Family, Made D’andelot and other Friends have visited me, & Made Saurin who is return’d from England. We din’d with her yesterday. She says Made. D’hauteville will be glad to see you in England, wishes you would call upon her, and has given me her Address, which I enclose.— We dine, Ben & I, today with M. de Chaumont, & Saturday with Mr Adams.
				The Report is publish’d and makes a great deal of Talk. Every body agrees that it is well written; but many wonder at the Force of Imagination describ’d in it, as occasioning Convulsions, &c. and some fear that Consequences may be drawn from it by Infidels to weaken our Faith in some of the Miracles of the New Testament. I send you two more Copies. You would do well to give one to the French Ambassador, if he has not had it.— Some think it will put an End to Mesmerism. But there is a wonderful deal of Credulity in the World, and Deceptions as absurd, have supported themselves for Ages.
				
				I send you a few more Letters, and am Your affectionate Grandfather
				
					B. Franklin
				
				
					P.S. Mrs Holt, Printer to the State in N York, is punctual since her Husband’s Death, in sending me News Papers by every Packet. At the Entrance of the Exchange is a little Shop where they sell all the London Newspapers. I would have you buy a few of the latest and send to her, and let her know it is by my Order. You will find a Bag up in the New York Coffee-House, in which you can put the Packet directed to her.
					
						W. T. Franklin
					
				
			 
				Addressed: Wm. T. Franklin, Esqr / London
				Notation: B. Franklin Augt. 25. 1784.—
			